PER CURIAM:
This decision is issued as non-precedential. Please refer to D.C. Bar R. XI, § 12.1(d) governing the appropriate citation of this opinion.
The respondent, Mohamed Sadu Bah, a member of the bar of this court has admitted to violating a number of the D.C. Rules of Professional Conduct. Specifically, respondent admits that he failed in his obligations to provide competent, zealous, and diligent representation; violated his duties to act promptly and to communicate adequately with his clients; and did not provide his client a writing setting forth the basis or rate of his fee.1
Respondent made these admissions in a third amended petition for negotiated discipline, and supporting amended affidavit jointly filed on March 22 and April 8, 2010.2 The Board on Professional Responsibility referred the petition to Hearing Committee Number Six, and follovung several status conferences and limited hearings, the Committee issued the report now before this court that recommends the negotiated sanction be imposed.3
We have reviewed it in accordance with our procedures in uncontested discipline cases,4 and hereby accept the Hearing Committee’s Report and Recommendation approving the petition for negotiated discipline. Accordingly, it is
ORDERED that Mohamed Sadu Bah is suspended from the practice of law in the District of Columbia for the period of 30 days with the suspension stayed, followed by a one-year period of supervised probation, with the conditions agreed to by the parties. Specifically, respondent will consult with the D.C. Bar Practice Management Advisory Service and will: (a) waive confidentiality, (b) implement the Service’s recommendations, and (c) submit a compliance report to the Board and Bar Counsel, which he shall prepare and swear to, which shall be signed by a Service representative, and which shall describe in detail the management reforms implemented and describe the purposes to be achieved by each reform. Moreover, respondent will attend the mandatory CLE course for new admit-tees and a CLE course on immigration law, approved by Bar Counsel, and will provide proof of attendance at these courses within 10 days of completion of each course.

So ordered.


. In all, respondent has admitted to one or more violations of each of the following rules of professional conduct: R. l.l(a)-(b), 1.3(a), (c), 1.4(a)-(b), 1.5(b).


. See D.C. Bar R. XI, § 12.1(b) (2008 Supp.); Bd. Prof. Resp. R. 17.3.


. Bd. Prof. Resp. R. 17.6.


. D.C. Bar R. XI, § 12.1(d) (2008 Supp.).